Subject to Completion Preliminary Prospectus Supplement dated August 14, 2007 The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed.This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any state where the offer and sale is not permitted. PRELIMINARY PROSPECTUS SUPPLEMENT (To prospectus dated August 9, 2006) $ APPALACHIAN POWER COMPANY % Senior Notes, Series O, due % Senior Notes, Series P, due Interest on the Series O Notes and the Series P Notes (collectively, the “Senior Notes”) is payable semi annually onandof each year, beginning, 2007.The Series O Notes will mature on,.The Series P Notes will mature on,.We may redeem the Senior Notes at our option at any time either as a whole or in part at a redemption price equal to 100% of the principal amount of the Senior Notes being redeemed plus a make-whole premium, if any, together with accrued and unpaid interest to the redemption date as described on page S-4 of this prospectus supplement.The Senior Notes do not have the benefit of any sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt from time to time outstanding, if any.We will issue the Senior Notes only in registered form in multiples of $1,000. Per Series Per Series O Note Total P Note Total Public offering price(1). . % $ % $ Underwriting discount. . % $ % $ Proceeds, before expenses, to Appalachian Power Company % $ % $ (1)Plus accrued interest, if any, from August, 2007. INVESTING IN THESE NOTES INVOLVES RISKS.SEE THE SECTION ENTITLED “RISK FACTORS” ON PAGE S-3 OF THIS PROSPECTUS SUPPLEMENT FOR MORE INFORMATION. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Senior Notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Senior Notes are expected to be delivered in book-entry form only through The Depository Trust Company on or about August, 2007. Joint Book-Running Managers ABN AMRO Incorporated Barclays Capital CALYON Co-Managers BNP PARIBAS HUNTINGTON INVESTMENT COMPANY UBS Investment Bank The date of this prospectus supplement is August, 2007 TABLE OF CONTENTS Prospectus Supplement RISK FACTORS USE OF PROCEEDS SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES Principal Amount, Maturity and Interest Optional Redemption Limitation on Liens Additional Information UNDERWRITING EXPERTS Prospectus THE COMPANY PROSPECTUS SUPPLEMENTS RISK FACTORS WHERE YOU CAN FIND MORE INFORMATION RATIO OF EARNINGS TO FIXED CHARGES USE OF PROCEEDS DESCRIPTION OF THE NOTES PLAN OF DISTRIBUTION LEGAL OPINIONS EXPERTS You should rely only on the information incorporated by reference or provided in this prospectus supplement and the accompanying prospectus and any written communication from us or the underwriters specifying the final terms of the offering.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any jurisdiction where the offer is not permitted.You should not assume that the information in this prospectus supplement is accurate as of any date other than the date on the front of the document. RISK FACTORS Investing in the Senior Notes involves risk.Please see the risk factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006, along with certain amended and restated risk factors contained in our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2007 and June 30, 2007, which are incorporated by reference in this prospectus supplement and the accompanying prospectus.Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.The risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations, our financial results and the value of the Senior Notes. USE OF PROCEEDS The net proceeds from the sale of the Senior Notes will be used for general corporate purposes relating to our utility business.These purposes may include refunding short-term debt used for paying at maturity the outstanding $125 million principal amount (or a portion thereof) of our Floating Rate Notes, Series C, which matured on June 29, 2007, and paying at maturity the outstanding $200 million principal amount (or a portion thereof) of our 4.3148% Senior Notes, Series F, which mature on November 10, 2007.We may also fund our construction program, repay advances from affiliates and replenish working capital.If we do not use the net proceeds immediately, we temporarily invest them in short-term, interest-bearing obligations.As of August 8, 2007, advances from affiliates totaled approximately $361 million.We estimate that our construction costs in 2007 will approximate $million. SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES The following description of the particular terms of the Senior Notes supplements and in certain instances replaces the description of the general terms and provisions of the Senior Notes under “Description of the Notes” in the accompanying prospectus.We will issue the Senior Notes under an Indenture, dated as of January 1, 1998, between us and The Bank of New York, as Trustee, as supplemented and amended and as to be further supplemented and amended as of the issue date for the Senior Notes. Principal Amount, Maturity and Interest The Series O Notes and the Series P Notes will initially be issued in an aggregate principal amount of $and $, respectively.We may at any time and from time to time, without consent of the holders of either series of the Senior Notes, issue additional notes having the same ranking, interest rate, maturity and other terms as the applicable Senior Notes.These notes, together with the applicable Senior Notes, will be a single series of notes under the Indenture. The Series O Notes will mature and become due and payable, together with any accrued and unpaid interest, on, and will bear interest at the rate of% per year from August, 2007 until,.The Series O Notes are not subject to any sinking fund provision. The Series P Notes will mature and become due and payable, together with any accrued and unpaid interest, on, and will bear interest at the rate of% per year from August, 2007 until,.The Series P Notes are not subject to any sinking fund provision. Interest on each Senior Note will be payable semi annually in arrears on eachandand at redemption, if any, or maturity.The initial interest payment date is,2007.Each payment of interest shall include interest accrued through the day before such interest payment date.Interest on the Senior Notes will be computed on the basis of a 360-day year consisting of twelve 30-day months. We will pay interest on the Senior Notes (other than interest payable at redemption, if any, or maturity) in immediately available funds to the registered holders of the Senior Notes as of the Regular Record Date (as defined below) for each interest payment date. We will pay the principal of the Senior Notes and any premium and interest payable at redemption, if any, or at maturity in immediately available funds at the office of The Bank of New York, 101 Barclay Street in New York, New York. If any interest payment date, redemption date or the maturity is not a Business Day (as defined below), we will pay all amounts due on the next succeeding Business Day and no additional interest will be paid. “Business Day” means any day that is not a day on which banking institutions in New York City are authorized or required by law or regulation to close. The “Regular Record Date” will be theorprior to the relevant interest payment date. Optional Redemption We may redeem the Senior Notes at our option at any time, upon no more than 60 and not less than 30 days’ notice by mail.We may redeem the Senior Notes either as a whole or in part at a redemption price equal to the greater of (1) 100% of the principal amount of the Senior Notes being redeemed and (2) the sum of the present values of the remaining scheduled payments of principal and interest on the Senior Notes being redeemed (excluding the portion of any such interest accrued to the date of redemption) discounted (for purposes of determining present value) to the redemption date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months) at the Treasury Rate (as defined below) plusbasis points for the Series O Notes andbasis points for the Series P Notes, plus, in each case, accrued interest thereon to the date of redemption. “Comparable Treasury Issue” means the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term of the Senior Notes that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of the Senior Notes. “Comparable Treasury Price” means, with respect to any redemption date, (1) the average of the Reference Treasury Dealer Quotations for such redemption date, after excluding the highest and lowest such Reference Treasury Dealer Quotations, or (2) if we obtain fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. “Independent Investment Banker” means one of the Reference Treasury Dealers appointed by us and reasonably acceptable to the Trustee. “Reference Treasury Dealer” means a primary U.S. government securities dealer selected by us and reasonably acceptable to the Trustee. “Reference Treasury Dealer Quotation” means, with respect to the Reference Treasury Dealer and any redemption date, the average, as determined by the Trustee, of the bid and asked prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the Trustee by such Reference Treasury Dealer at or before 5:00 p.m., New York City time, on the third Business Day preceding such redemption date. “Treasury Rate” means, with respect to any redemption date, the rate per year equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such redemption date. Limitations on Liens So long as any of our Senior Notes issued pursuant to this prospectus supplement are outstanding, we will not create or suffer to be created or to exist any additional mortgage, pledge, security interest, or other lien (collectively “Liens”) on any of our utility properties or tangible assets now owned or hereafter acquired to secure any indebtedness for borrowed money (“Secured Debt”), without providing that such Senior Notes will be similarly secured.This restriction does not apply to our subsidiaries, nor will it prevent any of them from creating or permitting to exist Liens on their property or assets to secure any Secured Debt.Further, this restriction on Secured Debt does not apply to our existing first mortgage bonds that have previously been issued under our mortgage indenture or any indenture supplemental thereto; provided that this restriction will apply to future issuances thereunder (other than issuances of refunding first mortgage bonds).In addition, this restriction does not prevent the creation or existence of: - Liens on property existing at the time of acquisition or construction of such property (or created within one year after completion of such acquisition or construction), whether by purchase, merger, construction or otherwise, or to secure the payment of all or any part of the purchase price or construction cost thereof, including the extension of any Liens to repairs, renewals, replacements, substitutions, betterments, additions, extensions and improvements then or thereafter made on the property subject thereto; - Financing of our accounts receivable for electric service; - Any extensions, renewals or replacements (or successive extensions, renewals or replacements), in whole or in part, of liens permitted by the foregoing clauses; and - The pledge of any bonds or other securities at any time issued under any of the Secured Debt permitted by the above clauses. In addition to the permitted issuances above, Secured Debt not otherwise so permitted may be issued in an amount that does not exceed 15% of Net Tangible Assets as defined below. “Net Tangible Assets” means the total of all assets (including revaluations thereof as a result of commercial appraisals, price level restatement or otherwise) appearing on our balance sheet, net of applicable reserves and deductions, but excluding goodwill, trade names, trademarks, patents, unamortized debt discount and all other like intangible assets (which term shall not be construed to include such revaluations), less the aggregate of our current liabilities appearing on such balance sheet.For purposes of this definition, our balance sheet does not include assets and liabilities of our subsidiaries. This restriction also will not apply to or prevent the creation or existence of leases made, or existing on property acquired, in the ordinary course of business. Additional Information For additional important information about the Senior Notes, see “Description of the Notes” in the accompanying prospectus, including: (i) additional information about the terms of the Senior Notes, (ii) general information about the Indenture and the trustee, and (iii) a description of events of default under the Indenture. UNDERWRITING ABN AMRO Incorporated, Barclays Capital Inc., and Calyon Securities (USA) Inc. are acting as representatives of the underwriters named below with respect to the Senior Notes.Subject to the terms and conditions of the underwriting agreement, we have agreed to sell to each of the underwriters named below and each of the underwriters has severally and not jointly agreed to purchase from us the respective principal amount of Senior Notes set forth opposite its name below: Principal Amount Principal Amount Underwriter of Series O Notes of Series P Notes ABN AMRO Incorporated Barclays Capital Inc. Calyon Securities (USA) Inc. BNP Paribas Securities Corp. The Huntington Investment Company UBS Securities LLC Total $ $ In the underwriting agreement, the underwriters have agreed to the terms and conditions to purchase all of the Senior Notes offered if any of the Senior Notes are purchased. The expenses associated with the offer and sale of the Senior Notes are expected to be approximately $for the Series O Notes and $for the Series P Notes. The underwriters propose to offer the Senior Notes to the public at the initial public offering prices set forth on the cover page of this prospectus supplement and to certain dealers at such price less a concession not in excess of% per Series O Note and% per Series P Note.The underwriters may allow, and such dealers may reallow, a discount not in excess of% per Series O Note and% per Series P Note to certain other dealers.After the initial public offering, the public offering price, concession and discount may be changed. Prior to this offering, there has been no public market for the Senior Notes.The Senior Notes will not be listed on any securities exchange.Certain of the underwriters have advised us that they intend to make a market in the Senior Notes.The underwriters will have no obligation to make a market in the Senior Notes, however, and may cease market making activities, if commenced, at any time.There can be no assurance of a secondary market for the Senior Notes, or that the Senior Notes may be resold. We have agreed to indemnify the underwriters against certain liabilities, including liabilities under the Securities Act of 1933, as amended, or contribute to payments that each underwriter may be required to make in respect thereof. In connection with the offering, the underwriters may purchase and sell the Senior Notes in the open market.These transactions may include over-allotment and stabilizing transactions and purchases to cover syndicate short positions created in connection with the offering.Stabilizing transactions consist of certain bids or purchases for the purposes of preventing or retarding a decline in the market price of the Senior Notes and syndicate short positions involve the sale by the underwriters of a greater number of Senior Notes than they are required to purchase from us in the offering.The underwriters also may impose a penalty bid, whereby selling concessions allowed to syndicate members or other broker dealers in respect of the securities sold in the offering for their account may be reclaimed by the syndicate if such Senior Notes are repurchased by the syndicate in stabilizing or covering transactions.These activities may stabilize, maintain or otherwise affect the market price of the Senior Notes, which may be higher than the price that might otherwise prevail in the open market; and these activities, if commenced, may be discontinued at any time.These transactions may be effected in the over-the-counter market or otherwise. Some of the underwriters or their affiliates engage in transactions with, and have performed services for, us and our affiliates in the ordinary course of business and have, from time to time, performed, and may in the future perform, various financial advisory and investment banking services for us, for which they received or will receive customary fees and expenses. EXPERTS The consolidated financial statements and the related consolidated financial statement schedule incorporated by reference in the prospectus to which this prospectus supplement relates from Appalachian Power Company and subsidiaries' Annual Report on Form 10-K for the year ended December 31, 2006 have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports (which reports express an unqualified opinion and, as to the report related to the consolidated financial statements, includes an explanatory paragraph concerning the adoption of new accounting pronouncements in 2004 and 2006), which are incorporated herein by reference, and have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. PROSPECTUS APPALACHIAN POWER COMPANY 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 UNSECURED NOTES TERMS OF SALE The following terms may apply to the notes that we may sell at one or more times.A prospectus supplement or pricing supplement will include the final terms for each note.If we decide to list upon issuance any note or notes on a securities exchange, a prospectus supplement or pricing supplement will identify the exchange and state when we expect trading could begin. - Mature 9 months to 50 years - Fixed or floating interest rate - Remarketing features - Certificate or book-entry form - Subject to redemption - Not convertible, amortized or subject to a sinking fund - Interest paid on fixed rate notes quarterly or semi-annually - Interest paid on floating rate notes monthly, quarterly, semi-annually, or annually - Issued in multiples of a minimum denomination INVESTING IN THESE NOTES INVOLVES RISKS.SEE THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON FOR MORE INFORMATION. The notes have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor have these organizations determined that this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is August 9, 2006. THE COMPANY We generate, sell, purchase, transmit and distribute electric power.We serve approximately 942,000 retail customers in the southwestern portion of Virginia and southern West Virginia.We also sell and transmit power at wholesale to other electric utilities, municipalities, electric cooperatives and power marketers engaged in the wholesale power market.Our principal executive offices are located at 1 Riverside Plaza, Columbus, Ohio 43215 (telephone number 614-716-1000).We are a subsidiary of American Electric Power Company, Inc., (“AEP”) a public utility holding company, and we are a part of the American Electric Power integrated utility system.The executive offices of American Electric Power Company, Inc. are located at 1 Riverside Plaza, Columbus, Ohio 43215 (telephone number 614-716-1000). PROSPECTUS SUPPLEMENTS We may provide information to you about the notes in up to three separate documents that progressively provide more detail: (a) this prospectus provides general information some of which may not apply to your notes; (b) the accompanying prospectus supplement provides more specific terms of your notes; and (c) if not included in the accompanying prospectus supplement, a pricing supplement will provide the final terms of your notes.It is important for you to consider the information contained in this prospectus, the prospectus supplement and any pricing supplement in making your investment decision. RISK FACTORS Investing in our securities involves risk.Please see the risk factors described in our most recent Annual Report on Form 10-K and all subsequent Quarterly Reports on Form 10-Q, which are incorporated by reference in this prospectus.Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus.The risks and uncertainties described are those presently known to us.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations, our financial results and the value of our securities. WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement we filed with the SEC.We also file annual, quarterly and special reports and other information with the SEC.You may read and copy any document we file at the SEC’s Public Reference Room at treet N.E., Room 1580, Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms.You may also examine our SEC filings through the SEC’s web site at http://www.sec.gov. The SEC allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be part of this prospectus, and later information that we file with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below and any future filings made with the SEC under Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934 (including any documents filed after the date of the initial registration statement and prior to its effectiveness) until we sell all the notes. Annual Report on Form 10-K for the year ended December 31, 2005; Quarterly Reports on Form 10-Q for the quarters ended March 31, 2006 and June 30, 2006; Current Report on Form 8-K dated January 3, 2006; Current Report on Form 8-K dated January 24, 2006; Current Report on Form 8-K dated February 27, 2006; Current Report on Form 8-K dated April 10, 2006; and Current Report on Form 8-K dated May 30, 2006. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address: Ms. R. Buonavolonte American Electric Power Service Corporation 1 Riverside Plaza Columbus, Ohio 43215 614-716-1000 You should rely only on the information incorporated by reference or provided in this prospectus or any supplement and in any written communication from us or any underwriters specifying the final terms of the particular offering.We have not authorized anyone else to provide you with different information.We are not making an offer of these notes in any state where the offer is not permitted.You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of those documents. RATIO OF EARNINGS TO FIXED CHARGES The Ratio of Earnings to Fixed Charges for each of the periods indicated is as follows: Twelve Months Period Ended Ratio December 31, 2001 2.98 December 31, 2002 3.49 December 31, 2003 3.48 December 31, 2004 3.15 December 31, 2005 2.70 June 30, 2006 2.72 The Ratio of Earnings to Fixed Charges for the six-months ended June 30, 2006 was 2.83.For current information on the Ratio of Earnings to Fixed Charges, please see our most recent Form 10-K and Form 10-Q.See
